


Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”), dated as of the Effective Date, between
BancTec, Inc., a Delaware corporation (the “Company”), and Mark D. Fairchild
(the “Executive” or “you”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to continue to retain the services of the Executive
as Senior Vice President and the Executive desires to provide services in such
capacity to the Company, upon the terms and subject to the conditions
hereinafter set forth; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has approved the terms of this Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

I.                                        Employment Term.  Subject to the
provisions of Section IV of this Agreement, the Company hereby agrees to employ
the Executive, and the Executive hereby agrees to be employed by the Company, as
Senior Vice President of the Company for a period commencing on the Effective
Date (as hereinafter defined) through the first anniversary date of the
Effective Date (the “Initial Term”); provided that the term will be renewed for
successive one-year periods (each, a “Renewal Term” and together with the
Initial Term, the “Employment Term”) unless either party gives written notice to
the other of its intent not to renew at least sixty (60) days prior to the
expiration of the Initial Term or Renewal Term then in effect, as applicable, on
the terms and subject to the conditions set forth in this Agreement.  As used
herein, the term “Effective Date” shall mean the date upon which the
consummation of, and receipt of proceeds from, the Company’s offering of Common
Stock shall have occurred pursuant to that certain Preliminary Offering
Memorandum of the Company, dated on or about May 30, 2007 and the Final Offering
Memorandum to be dated in June 2007, pursuant to which Friedman, Billings,
Ramsey & Co., Inc. is acting as placement agent (the “Offering”).

 

II.                                   Duties and Extent of Services.

 

A.                                    During the Employment Term, the Executive
shall serve as Senior Vice President of the Company, reporting to the Chief
Executive Officer of the Company (the “Chief Executive Officer”) and, in such
capacity, shall render such executive, managerial, administrative or other
services as customarily are associated with and incident to such position, and
as the Company may, from time to time, reasonably require consistent with such
position.

 

B.                                    The Executive shall also hold such other
positions and executive offices of the Company and/or of any of the Company’s
subsidiaries or affiliates as may from time to time be agreed by the Executive
or assigned by the Chief Executive Officer, provided that each such position
shall be commensurate with the

 

--------------------------------------------------------------------------------


 

Executive’s position as Senior Vice President.  The Executive shall not be
entitled to any compensation other than the compensation provided for herein for
serving during the Employment Term in any other office or position of the
Company or any of its subsidiaries or affiliates, unless the Board or the
appropriate committee thereof shall specifically approve such additional
compensation.

 

C.                                    The Executive shall be a full-time
employee of the Company and shall exclusively devote all business time and
efforts faithfully and competently to the Company and shall diligently perform
to the best of his or her ability all of the required duties as Senior Vice
President, and in the other positions or offices of the Company or its
subsidiaries or affiliates assigned hereunder.  Notwithstanding the foregoing
provisions of this Section, the Executive may serve as a non-management director
of such business corporations (or in a like capacity in other for-profit
organizations) as the Chief Executive Officer or the Board may approve, such
approval not to be unreasonably withheld, as well as any not-for-profit
organizations as the Executive may deem appropriate.

 

III.                              Compensation.

 

A.                                    Base Salary.  During the Employment Term,
the Company shall pay the Executive a base salary at the annual rate of $258,000
(“Base Salary”), payable in regular installments in accordance with the
Company’s customary payment practices.  The Base Salary shall be subject to
annual review by the Board or the Compensation Committee (or similar committee)
of the Company whereupon the Base Salary may be increased (but not decreased) at
their sole discretion.

 

B.                                    Annual Incentive Bonus Compensation.  The
Executive shall be entitled to participate in the annual Profit Share Plan (the
“Bonus Plan”) at a target level that shall not be less than 100% of Base
Salary.  All such opportunities shall be subject to the terms and conditions of
the Bonus Plan, which are incorporated herein by reference.

 

C.                                    Benefits.  During the Employment Term, the
Executive shall be entitled to participate in the Company’s employee benefit
plans, including life insurance, medical, health and accident, disability, and
vacation plans (but no less than five (5) weeks’ vacation per year) as in effect
from time to time (collectively “Employee Benefits”), on the same basis as those
benefits are generally made available to other senior executives of the
Company.  The Executive shall also continue to be entitled to receive certain
housing and travel allowances and participate in the BancTec Limited Pension
Scheme on the same basis as the Executive participates on the date of execution
of this Agreement.  The Executive acknowledges that participation in such plans
may result in the receipt of additional taxable income.

 

D.                                    Expenses.  The Company agrees to reimburse
the Executive for all reasonable and necessary travel, business entertainment
and other business out-of-pocket

 

2

--------------------------------------------------------------------------------


 

expenses incurred or expended in connection with the performance of duties
hereunder in accordance with Company policies.

 

E.                                     Equity Offering.  Concurrently with the
consummation of the Offering, all of the unvested stock options currently held
by the Executive under the Company’s 2000 Stock Plan will be cashed out pursuant
to the terms of such plan and the Executive’s stock option agreement thereunder
and will be payable thirty (30) days following the closing of the Offering and
the receipt by the Company of the proceeds therefrom.  In the event that the
Offering is successfully completed at no less than $9.50 per share for 100% of
the 40,500,000 shares being offered, the Executive will also be entitled to the
Sale Bonus (as set forth in that certain letter agreement, dated as of April 18,
2007, by and between the Company and the Executive), which shall be payable
thirty (30) days following the closing of the Offering and the receipt by the
Company of the proceeds therefrom.  The Executive shall further be entitled to
receive a discretionary bonus in connection with the closing of the offering;
provided, however, such discretionary bonus shall be payable at the sole and
absolute discretion of the Company’s Chairman and Chief Executive Officer.

 

F.                                      2007 Equity Incentive Plan.  Within
thirty (30) days of the consummation of the Offering, the Executive will be
eligible to participate in the 2007 Equity Incentive Plan.  The Executive will
receive an initial grant of 275,000 options under the 2007 Equity Incentive
Plan.

 

IV.                               Termination.

 

A.                                    Termination for Cause/Resignation without
Good Reason.  In the event the Company terminates the Executive’s employment for
Cause (as defined below), or the Executive resigns from the Company without Good
Reason (as defined below), the Executive shall only be entitled to receive
(i) any accrued but unpaid salary and other amounts to which the Executive
otherwise is entitled hereunder prior to the date of the Executive’s termination
of employment; (ii) bonus compensation earned but not paid under Section III.B.
hereof that relates to any calendar year ended prior to the date of termination
of employment, in accordance with the terms of the Bonus Plan; (iii) any accrued
and unused vacation pay; (iv) reimbursement for any unreimbursed business
expenses properly incurred by the Executive in accordance with Company policy
prior to the date of the Executive’s termination; and (v) such Employee
Benefits, if any, as to which the Executive (or his dependents or beneficiaries,
as applicable) may be entitled under the employee benefit plans of the Company
or its affiliates pursuant to the terms of such plans (the amounts described in
clauses (i) through (v) hereof being referred to as the “Accrued Rights”).

 

1.                                      For purposes of this Agreement, “Cause”
means:

 

a.                                      a material breach of, or the willful
failure or refusal by the Executive to perform and discharge duties or
obligations the

 

3

--------------------------------------------------------------------------------


 

Executive has agreed to perform or assume under this Agreement (other than by
reason of permanent disability or death);

 

b.                                      the Executive’s failure to follow a
lawful directive of the Chief Executive Officer or the Board that is within the
scope of the Executive’s duties for a period of ten (10) business days after
notice from Chief Executive Officer or the Board specifying the performance
required;

 

c.                                       any material violation by the Executive
of a policy contained in the Code of Conduct of the Company or similar
publication;

 

d.                                      drug or alcohol abuse by the Executive
that materially affects the Executive’s performance of the Executive’s duties
under this Agreement; or

 

e.                                       conviction of, or the entry of a plea
of guilty or nolo contendere by the Executive for, any felony or other crime
involving moral turpitude.

 

2.                                      For purposes of this Agreement, “Good
Reason” means, without the Executive’s express written consent:

 

a.                                      a reduction in the Executive’s Base
Salary or target bonus percentage under the Bonus Plan to less than 100% of Base
Salary;

 

b.                                      any change in the position, duties,
responsibilities (including reporting responsibilities) or status of the
Executive that is adverse to the Executive in any material respect with the
Executive’s position, duties, responsibilities or status as of the Effective
Date;

 

c.                                       a requirement by the Company that the
Executive be based in an office that is located more than fifty (50) miles from
the Executive’s principal place of employment as of the Effective Date; or

 

d.                                      any material failure on the part of the
Company to comply with and satisfy the terms of this Agreement; provided, that a
termination by the Executive with Good Reason shall be effective only if the
Executive delivers to the Company a notice of termination for Good Reason within
ninety (90) days after the Executive first learns of the existence of the
circumstances giving use to Good Reason setting forth the basis of such Good
Reason termination and within thirty (30) days following delivery of such notice
of termination for Good Reason, the Company has failed to cure the circumstances
giving rise to Good Reason to the reasonable satisfaction of the Executive.

 

4

--------------------------------------------------------------------------------


 

B.                                    Termination without Cause/Resignation for
Good Reason.  If the Executive’s employment is terminated by the Company without
Cause (including, without limitation, as a result of death or permanent
disability) or if Executive resigns from the Company for Good Reason, Executive
(or his dependents or beneficiaries, as applicable) shall be entitled to
receive:

 

1.                                      the Accrued Rights;

 

2.                                      One (1) year’s base salary and one times
(1x) target bonus under the Bonus Plan on the termination date, to be paid in
accordance with the Company’s customary payroll practice; and

 

3.                                      the right to participate at the
Company’s expense, for a period of eighteen (18) months from the date of
termination, in the Company’s Employee Benefits (other than vacation rights);
provided, however, that this right shall terminate upon the Executive’s
employment by a company offering welfare benefits, whether or not the Executive
elects to receive such benefits.

 

For purposes of this Section IV.B., the Company’s failure to renew the term of
Executive’s employment by providing notice prior to the end of the Initial Term
or any Renewal Term (as set forth in Section I hereof) shall constitute a
termination by the Company without Cause.

 

For purposes of this Section IV.B., “permanent disability” means any disability
as defined under the Company’s applicable disability insurance policy or, if no
such policy is available, any physical or mental disability or incapacity that
renders the Executive incapable of performing the services required of the
Executive in accordance with the obligations under Section II hereof for a
period of six (6) consecutive months or for shorter periods aggregating six
(6) months during any twelve-month period, such disability to be determined by
two (2) physicians appointed by the Company and reasonably acceptable to the
Executive or the Executive’s legal representative.

 

C.                                    Change of Control Severance. 
Notwithstanding the foregoing, if the Executive’s employment is terminated by
the Company without Cause (other than by reason of death or permanent
disability) or if the Executive resigns from the Company for Good Reason, the
Executive (or his dependents or beneficiaries, as applicable) (i) at the request
of any third party participating in or causing a Change of Control (as defined
below) or (ii) within one (1) year following a Change of Control, the Executive
shall be entitled to receive:

 

1.                                      the Accrued Rights;

 

2.                                      a pro rata portion (based on the number
of days in the period beginning on the first day of the calendar year and ending
on the date of termination) of the bonus under the Bonus Plan the Executive
would have received if he remained an employee of the Company through the end of
the applicable

 

5

--------------------------------------------------------------------------------


 

calendar year, in a lump sum payment to be paid no later than two and one half
(2.5) months following the end of the calendar year to which such bonuses relate
(the “Pro Rata Bonus”);

 

3.                                      One (1) year’s base salary and one times
(1x) target bonus under the Bonus Plan on the termination date, to be paid in
accordance with the Company’s customary payroll practice; and

 

4.                                      at the Company’s expense, the Employee
Benefits for a period of eighteen (18) months from the date of termination
(other than vacation rights); provided, however, that this right shall terminate
upon the Executive’s employment by a company offering welfare benefits, whether
or not the Executive elects to receive such benefits.

 

For purposes of this Agreement, “Change of Control” shall have the same meaning
as set forth in the BancTec, Inc.  2007 Equity Incentive Plan (the “Equity
Plan”).  For the avoidance of doubt, the benefits set forth in this
Section IV.C. shall be in lieu of any benefits set forth in Section IV.B.
herein.

 

D.                                    Immediate Vesting of Equity Incentive
Awards.  Notwithstanding anything to the contrary contained in the Equity Plan
or other similar equity plan, if the Executive’s employment Is terminated by the
Company without Cause (other than by reason of death or permanent disability) or
if the Executive resigns from the Company for Good Reason, all equity awards
granted to the Executive during the Employment Term shall immediately vest and
become immediately exercisable and shall be exercisable until the earlier to
occur of (i) the end of the award term as set forth in the applicable award
agreement(s) or (ii) ninety (90) days after the termination date of the
Executive’s employment, after which all such awards shall expire and be of no
further force or effect.  The vesting and exercisability provided for in the
previous sentence shall be subject to all provisions relating to post-employment
exercises set forth in the applicable Equity Plan and award agreement(s).

 

V.                                    Certain Payments by the Company.

 

A.                                    In the event that any amount or benefit
paid or distributed to the Executive pursuant to this Agreement, taken together
with any amounts or benefits otherwise paid or distributed to the Executive by
the Company or any affiliated company (collectively, the “Covered Payments”),
are or become subject to the tax (the “Excise Tax”) imposed under Section 4999
of the Code, or any similar tax that may hereafter be imposed, the Company shall
pay to the Executive at the time specified in Section V.B. below an additional
amount (the “Tax Reimbursement Payment”) such that the net amount retained by
the Executive with respect to such Covered Payments, after deduction of any
Excise Tax on the Covered Payments and any Federal, state and local income or
employment tax and Excise Tax on the Tax Reimbursement Payment provided for by
this Section V, but before deduction for any Federal, state or local income or
employment tax

 

6

--------------------------------------------------------------------------------


 

withholding on such Covered Payments, shall be equal to the amount of the
Covered Payments.

 

B.                                    For purposes of determining whether any of
the Covered Payments will be subject to the Excise Tax and the amount of such
Excise Tax, such Covered Payments will be treated as “parachute payments” to the
extent they exceed the “2.99 base amount threshold” within the meaning of
Section 280G of the Code, and all “parachute payments” in excess of the “base
amount” (as defined under Section 280G(b)(3) of the Code) shall be treated as
subject to the Excise Tax, unless, and except to the extent that, in the good
faith judgment of the Company’s independent certified public accountants
appointed prior to the date of the change in ownership or control or tax counsel
selected by such accountants (the “Accountants”), the Company has a reasonable
basis to conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or are otherwise not subject to such Excise Tax,
and the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code.

 

C.                                    For purposes of determining the amount of
the Tax Reimbursement Payment, the Executive shall be deemed to pay:

 

1.                                      Federal income taxes at the highest
applicable marginal rate of Federal income taxation applicable to individuals
for the calendar year in which the Tax Reimbursement Payment is to be made, and

 

2.                                      any applicable state and local income or
other employment taxes at the highest applicable marginal rate of taxation
applicable to individuals for the calendar year in which the Tax Reimbursement
Payment is to be made, net of the maximum reduction in Federal income taxes
which could be obtained by Executive from the deduction of such state or local
taxes if paid in such year.

 

D.                                    In the event that the Excise Tax is
subsequently determined by the Accountants or pursuant to any proceeding or
negotiations with the Internal Revenue Service to be less than the amount taken
into account hereunder in calculating the Tax Reimbursement Payment made, the
Executive shall repay to the Company, at the time of such determination, the
portion of such prior Tax Reimbursement Payment that would not have been paid if
such reduced Excise Tax had been taken into account in initially calculating
such Tax Reimbursement Payment, plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(b) of the Code.  Notwithstanding the
foregoing, in the event any portion of the Tax Reimbursement Payment to be
refunded to the Company has been paid to any Federal, state or local tax
authority, repayment thereof shall not be required until actual refund or credit
of such portion has been made to the Executive, and interest payable to the
Company shall not exceed interest received or credited to the Executive by such
tax authority for the period it held such portion.  The Executive and the
Company shall mutually agree upon the course of

 

7

--------------------------------------------------------------------------------


 

action to be pursued (and the method of allocating the expenses thereof) if the
Executive’s good faith claim for refund or credit is denied.

 

E.                                     In the event that the Excise Tax is later
determined by the Accountants or pursuant to any proceeding or negotiations with
the internal Revenue Service to exceed the amount taken into account hereunder
at the time the Tax Reimbursement Payment is made (including, but not limited
to, by reason of any payment the existence or amount of which cannot be
determined at the time of the Tax Reimbursement Payment), the Company shall make
an additional Tax Reimbursement Payment in respect of such excess (plus any
interest or penalty payable with respect to such excess) at the time that the
amount of such excess is finally determined.

 

F.                                      The Tax Reimbursement Payment (or
portion thereof) provided for in Section V.B. above shall be paid to the
Executive not later than ten (10) business days following the payment of the
Covered Payments; provided, however, that if the amount of such Tax
Reimbursement Payment (or portion thereof) cannot be finally determined on or
before the date on which payment is due, the Company shall pay to the Executive
by such date an amount estimated in good faith by the Accountants to be the
minimum amount of such Tax Reimbursement Payment and shall pay the remainder of
such Tax Reimbursement Payment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined, but in no event later than forty-five (45) calendar days after
payment of the related Covered Payment.  In the event that the amount of the
estimated Tax Reimbursement Payment exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Company to the
Executive, payable on the fifth business day after written demand by the Company
for payment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

 

VI.                               Section 409A of the Code.  It is the intention
of the parties to this Agreement that no payment or entitlement pursuant to this
Agreement will give rise to any adverse tax consequences to the Executive under
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including that issued after the date
hereof (collectively, “Section 409A”).  The Agreement shall be interpreted to
that end and, consistent with that objective and notwithstanding any provision
herein to the contrary, the Company may unilaterally take any action it deems
necessary or desirable to amend any provision herein to avoid the application of
or excise tax under Section 409A.  Further, no effect shall be given to any
provision herein in a manner that reasonably could be expected to give rise to
adverse tax consequences under that provision.  The Company shall from time to
time compile a list of “specified employees” as defined in, and pursuant to the
Final Regulations under Section 409A or any successor regulation. 
Notwithstanding any other provision herein, if the Executive is a specified
employee on the date of termination, no payment of compensation under this
Agreement shall be made to the Executive during the period lasting six months
from the date of termination unless the Company determines that there is no
reasonable basis for believing that making such payment would cause the
Executive to suffer any adverse tax

 

8

--------------------------------------------------------------------------------


 

consequences pursuant to Section 409A of the Code.  If any payment to the
Executive is delayed pursuant to the foregoing sentence, such payment instead
shall be made on the first business day following the expiration of the
six-month period referred to in the prior sentence.  The Company shall consult
with Executive in good faith regarding implementation of this Section VI;
provided that neither the Company nor its employees or representatives shall
have liability to the Executive with respect thereto.

 

VII.                          Release of Claims.  As a condition precedent to
the receipt of any severance, change of control, death or permanent disability
payments and benefits pursuant to this Agreement, the Executive, or, in the case
of Executive’s death or permanent disability that prevents the Executive from
performing Executive’s obligation under this Section VII, Executive’s personal
representative, and Executive’s beneficiary, if applicable, will execute an
effective general release of claims against the Company and its subsidiaries and
affiliates and their respective directors, officers, employees, attorneys and
agents; provided, however, that such effective release will not affect any right
that the Executive, or in the event of Executive’s death, Executive’s personal
representative or beneficiary, otherwise has to any payment or benefit provided
for in this Agreement or to any vested benefits the Executive may have in any
employee benefit plan of Company or any of its subsidiaries or affiliates, or
any right the Executive has under any other agreement between the Executive and
the Company or any of its subsidiaries or affiliates that expressly states that
the right survives the termination of the Executive’s employment.

 

VIII.                     Confidentiality, Ownership.

 

A.                                    During the term of this Agreement, the
Company may disclose to the Executive certain trade secrets, confidential or
proprietary information and other knowledge, know-how, information, documents or
materials owned, developed or possessed by the Company (the “Protected
Information”) and the Executive agrees that Executive shall forever keep secret
and retain in strictest confidence and not divulge, disclose, discuss, copy or
otherwise use or suffer to be used in any manner, except in connection with the
business of the Company, its subsidiaries or affiliates and any other business
or proposed business of the Company or any of its subsidiaries or affiliates,
any of the Protected Information in contravention of any of the policies or
procedures of the Company or any of its subsidiaries or affiliates or otherwise
inconsistent with the measures taken by the Company or any of its subsidiaries
or affiliates to protect their interests in any Protected Information.

 

B.                                    The Executive agrees and acknowledges that
the covenant against the unauthorized use of the Company’s Protected
Information, as set forth in this Section VIII, is essential to the continued
growth and stability of the Company’s business and to the continuing viability
of its endeavors.

 

C.                                    The Executive acknowledges that all
developments, including, without limitation, inventions (patentable or
otherwise), discoveries, formulas, improvements, patents, trade secrets,
designs, reports, computer software, flow charts and diagrams, procedures, data,
documentation, ideas and writings and applications

 

9

--------------------------------------------------------------------------------


 

thereof relating to any business or planned business of the Company or any of
its subsidiaries or affiliates that, alone or jointly with others, the Executive
may conceive, create, make, develop, reduce to practice or acquire during the
Executive’s employment with the Company or any of its subsidiaries or affiliates
(collectively, the “Developments”) are works made for hire and shall remain the
sole and exclusive property of the Company.  The Executive hereby assigns to the
Company, in consideration of the payments and benefits set forth herein hereof,
all of Executive’s right, title and interest in and to all such Developments. 
The Executive shall promptly and fully disclose all future material Developments
to the Board of Directors of the Company and, at any time upon request and at
the expense of the Company, shall execute, acknowledge and deliver to the
Company all instruments that the Company shall prepare, give evidence and take
all other actions that are necessary or desirable in the reasonable opinion of
the Company to enable the Company to file and prosecute applications for and to
acquire, maintain and enforce all letters patent and trademark registrations or
copyrights covering the Developments in all countries in which the same are
deemed necessary by the Company.  All memoranda, notes, lists, drawings,
records, files, computer tapes, programs, software, source and programming
narratives and other documentation (and all copies thereof) made or compiled by
the Executive or made available to the Executive concerning the Developments or
otherwise concerning the business or planned business of the Company or any of
its subsidiaries or affiliates shall be the property of the Company or such
subsidiaries or affiliates and shall be delivered to the Company or such
subsidiaries or affiliates promptly upon the expiration or termination of the
Employment Term.

 

D.                                    During the Employment Term, the Company,
its subsidiaries and affiliates shall have the exclusive right to use the
Executive’s name and image throughout the world in its advertising and
promotional materials in connection with the advertising and promotion of the
Company, its subsidiaries and affiliates, and their products.  Notwithstanding
the foregoing, the Executive shall have the right to allow use of Executive’s
name in connection with the promotion of any charitable organization or other
interest of the Executive that does not conflict with any of such Executive’s
duties hereunder.  After the expiration of the Employment Term, the Company, it
subsidiaries and affiliates shall have the nonexclusive right in perpetuity to
use the Executive’s name and image throughout the world solely in connection
with promotional materials related to the history of the Company, its
subsidiaries and affiliates, and their products.  The consideration for such
rights is the payments and benefits set forth herein.  The rights conveyed
hereby may be assigned by the Company, its subsidiaries or affiliates to a
successor in the interest of the Company or the relevant subsidiary or affiliate
or their businesses or product lines.

 

E.                                     The provisions of this Section VIII
shall, without any limitation as to time, survive the expiration or termination
of the Executive’s employment hereunder, irrespective of the reason for any
termination.

 

10

--------------------------------------------------------------------------------

 

IX.                               Restrictive Covenants.

 

A.                                    During the term of the Executive’s
employment with the Company and one (1) year thereafter commencing as of the
effective date of termination of the Executive’s employment with the Company,
the Executive shall not, directly or indirectly, without the prior written
consent of the Company:

 

1.                                      directly or indirectly hire, contact,
offer to hire, solicit, divert, recruit, entice away, or in any other manner
persuade, or attempt to do any of the foregoing (each, a “Solicitation”), any
person who is an officer or employee of the Company or any of its subsidiaries
or affiliates to accept employment with a third party;

 

2.                                      engage in a Solicitation with respect to
any person who was, at any time within six (6) months prior to the Solicitation,
an officer or employee of the Company to work for a third party engaged,
directly or indirectly, any business of the Company or any of its subsidiaries
or affiliates (a “Restricted Business”), or

 

3.                                      directly or indirectly solicit, divert,
entice away or in any other manner persuade, or attempt to do any of the
foregoing, with (A) any actual or known prospective customer of the Company to
become a customer of any third party engaged in a Restricted Business or (B) any
customer, vendor or supplier to cease doing business with the Company.

 

B.                                    The Executive agrees and acknowledges that
the non-solicitation covenant, as set forth in this Section IX, is essential to
the continued growth and stability of the Company’s business and to the
continuing viability of its endeavors and acknowledges that the Company would
not retain the Executive’s services or provide him with access to its Protected
Information without the covenants and promises contained herein.  It is
expressly understood and agreed that the Company and the Executive consider the
restrictions contained in this Section IX to be reasonable and necessary for the
purposes of preserving and protecting the Protected Information and other
legitimate business interests of the Company; nevertheless, if any of the
aforesaid restrictions is found to be unreasonable or otherwise unenforceable,
the Company and the Executive intend for the restrictions therein set forth to
be modified so as to be reasonable and enforceable and, as so modified, to be
fully enforced.

 

X.                                    Equitable Relief.  It is specifically
understood and agreed that any breach by the Executive of the provisions of
Sections VIII or IX hereof and the obligations referred to therein is likely to
result in irreparable injury to the Company, that the remedy at law alone will
be an inadequate remedy for such breach and that, in addition to any other
remedy it may have, the Company shall be entitled to enforce such obligations by
the Executive through both temporary and permanent injunctive relief without the
requirement of posting bond, and through any other appropriate equitable relief,
without the necessity of showing or proving actual damages.

 

11

--------------------------------------------------------------------------------


 

XI.                               Deductions and Withholding.  The Executive
agrees that the Company or its subsidiaries or affiliates, as applicable, shall
withhold from any and all compensation paid to and required to be paid to the
Executive pursuant to this Agreement, all Federal, state, local and/or other
taxes which the Company determines are required to be withheld in accordance
with applicable statutes or regulations from time to time in effect and all
amounts required to be deducted in respect of the Executive’s coverage under
applicable employee benefit plans.

 

XII.                          Entire Agreement.  This Agreement embodies the
entire agreement of the parties with respect to the Executive’s employment,
compensation, perquisites and related items and supersedes any other prior oral
or written agreements, arrangements or understandings, between the Executive and
the Company or any of its subsidiaries or affiliates, and any such prior
agreements, arrangements or understandings are hereby terminated and of no
further effect.  This Agreement may not be changed or terminated orally but only
by an agreement in writing signed by the parties hereto.

 

XIII.                     Waiver.  The waiver by the Company of a breach of any
provision of this Agreement by the Executive shall not operate or be construed
as a waiver of any subsequent breach by the Executive.  The waiver by the
Executive of a breach of any provision of this Agreement by the Company shall
not operate or be construed as a waiver of any subsequent breach by the Company.

 

XIV.                      Governing Law; Confidential Arbitration.

 

A.                                    This Agreement shall be subject to, and
governed by, the laws of the State of Texas applicable to contracts made and to
be performed therein, without regard to conflict of laws principles.

 

B.                                    Except for injunctive or other equitable
relief under Section X, the Executive and the Company hereby agree that any
controversy or claim arising out of or relating to this Agreement, the
employment relationship between the Executive and the Company, or the
termination thereof, including the arbitrability of any controversy or claim,
which cannot be settled by mutual agreement will be finally settled by binding
arbitration in accordance with the Federal Arbitration Act (or if not
applicable, the applicable state arbitration law) as follows: Any party who is
aggrieved will deliver a notice to the other party setting forth the specific
points in dispute.  Any points remaining in dispute twenty (20) days after the
giving of such notice may, upon ten (10) days’ notice to the other party, be
submitted to arbitration in Dallas, Texas, pursuant to the rules then in effect
of the American Arbitration Association, before a panel of three (3) neutral
arbitrators licensed to practice law in Texas for at least ten (10) years.  The
parties agree that they shall be entitled to file dispositive motions.  Any
award rendered pursuant to such arbitration shall be final and conclusive on the
parties thereto.  The administration fees and expenses of the arbitration shall
be borne equally by the parties to the arbitration, provided that each party
shall pay for and bear the cost of its/his/her own experts, evidence and
attorney’s fees.  The arbitrators shall never have the authority to award
exemplary, punitive, consequential, special or incidental

 

12

--------------------------------------------------------------------------------


 

damages or loss of profits to any injured party.  Such arbitration and all
related documents will be confidential, unless disclosure is required by law.

 

C.                                    The parties agree that any action to seek
injunctive or other equitable relief under this Agreement, and any action to
enforce any arbitration award hereunder, shall be exclusively filed and
conducted in Dallas County, Texas.

 

XV.                           Assignability.  The obligations of the Executive
may not be delegated and, except with respect to the designation of
beneficiaries in connection with any of the benefits payable to the Executive
hereunder, the Executive may not, without the Company’s written consent thereto,
assign, transfer, convey, pledge, encumber, hypothecate or otherwise dispose of
this Agreement or any interest herein.  Any such attempted delegation or
disposition shall be null and void and without effect.  The Company and the
Executive agree that this Agreement and all of the Company’s rights and
obligations hereunder may be assigned or transferred by the Company to and shall
be assumed by and be binding upon any successor to the Company.

 

XVI.                      Severability.  If any provision of this Agreement or
any part thereof, including, without limitation, Sections VIII or IX hereof, as
applied to either party or to any circumstances shall be adjudged by a court of
competent jurisdiction to be void or unenforceable, the same shall in no way
affect any other provision of this Agreement or remaining part thereof, or the
validity or enforceability of this Agreement, which shall be given full effect
without regard to the invalid or unenforceable part thereof.  If any court
construes any of the provisions of Sections VIII or IX hereof, or any part
thereof, to be unreasonable because of the duration of such provision or the
geographic scope thereof, such court may reduce the duration or restrict or
redefine the geographic scope of such provision and enforce such provision as so
reduced, restricted or redefined.

 

XVII.                 Notices.  All notices to the Company or the Executive
permitted or required hereunder shall be in writing and shall be delivered
personally, by telecopier, by electronic mail or by courier service providing
for next-day or two-day delivery or sent by registered or certified mail, return
receipt requested, to the following addresses:

 

The Company:

 

BancTec, Inc.
2701 E. Grauwyler Rd.
Irving, Texas 75061
Attention: Legal Dept.
Facsimile: (972) 821-4831

 

The Executive:

 

Mark D. Fairchild
205 Chestnut Lane
Coppell, Texas 75019

 

13

--------------------------------------------------------------------------------


 

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party.  Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent via electronic mail, when sent; if sent by courier
service providing for next-day or two-day delivery, the next business day or two
(2) business days, as applicable, following deposit with such courier service;
and if sent by certified or registered mail, three (3) days after deposit
(postage prepaid) with the U.S. mail service.

 

XVIII.            Paragraph Headings.  The paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

XIX.                      Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same instrument.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
May 27, 2007, to be effective and binding on the Effective Date.

 

 

BANCTEC, INC.

 

 

 

By:

/s/

 

Name: J. Coley Clark

 

Title: President and Chief Executive Officer

 

 

 

 

 

Mark D. Fairchild

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
May 27, 2007, to be effective and binding on the Effective Date.

 

 

BANCTEC, INC.

 

 

 

By:

 

 

Name: J. Coley Clark

 

Title: President and Chief Executive Officer

 

 

 

/s/

 

Mark D. Fairchild

 

16

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of October   , 2007, by and between BancTec, Inc., a Delaware
corporation (the “Company”) and the undersigned executive officer of the Company
(the “Executive” or “you”).

 

RECITALS:

 

WHEREAS, the parties hereto desire to amend that certain Employment Agreement
between them, dated May 27, 2007 (the “Employment Agreement”), in accordance
with Section 12 thereof, as provided in this Amendment.

 

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendment of Employment Agreement.  The
parties acknowledge and agree that Section V, Subsection E and Section V,
Subsection F of the Employment Agreement are hereby deleted and replaced in
their entirety by the following:

 

V.                                    Certain Payments by the Company.

 

E.                                     In the event that the Excise Tax is later
determined by the Accountants or pursuant to any proceeding or negotiations with
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time the Tax Reimbursement Payment is made (including, but not limited
to, by reason of any payment the existence or amount of which cannot be
determined at the time of the Tax Reimbursement Payment), the Company shall make
an additional Tax Reimbursement Payment in respect of such excess (plus any
interest or penalty payable with respect to such excess) not later than the end
of Executive’s taxable year following Executive’s taxable year in which the
taxes that are subject to the audit or litigation are remitted to any Federal,
state or local tax authority, or where as a result of such audit or litigation
there are taxes remitted, the end of the Executive’s taxable year following the
Executive’s taxable year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation, in accordance
Treasury Regulation Section 1.409A-3(i)(1)(v).

 

F.                                      The Tax Reimbursement Payment (or
portion thereof) provided for in Section V.B. above shall be paid to the
Executive not later than ten (10) business days following the payment of the
Covered Payments; provided, however, that if the amount of such Tax
Reimbursement Payment (or portion thereof) cannot be finally determined on or
before the date on which payment is due, the Company shall pay to the Executive
by such date an amount estimated in good faith by the Accountants to be the
minimum amount of such Tax Reimbursement Payment and shall pay the remainder of
such Tax Reimbursement Payment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined, but not later than forty-five (45) calendar days after payment of
the related Covered Payment.  In

 

--------------------------------------------------------------------------------


 

the event that the amount of the estimated Tax Reimbursement Payment exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to the Executive, payable on the fifth business day after
written demand by the Company for payment (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code).  Notwithstanding the foregoing,
in no event may the Tax Reimbursement Payment be paid later than the end of
Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(v).

 

2.                                      Remainder of Employment Agreement
Unchanged.  The parties hereby acknowledge and agree that except as expressly
provided in Section 1 of this Amendment, the balance of the Employment Agreement
remains unchanged and is hereby ratified and confirmed in all respects.

 

3.                                      Definitions.  All capitalized terms used
herein which are not otherwise herein defined shall have the meanings ascribed
to them in the Employment Agreement.

 

4.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Texas, as
applied to contracts made and performed within the State of Texas.

 

5.                                      Counterparts.  The parties hereto may
sign any number of copies or counterparts of this Amendment.  Each signed copy
or counterpart shall be an original, but each of them together shall represent
the same agreement.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written, to be effective and binding as of
such date.

 

EXECUTIVE

 

BANCTEC, INC.

 

 

 

/s/

 

By:

/s/

Mark D. Fairchild

 

 

J. Coley Clark

 

 

 

Chairman and CEO

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of May 26, 2008, by and between BancTec, Inc., a Delaware
corporation (the “Company”) and Mark D. Fairchild (the “Executive” or “you”).

 

RECITALS:

 

WHEREAS, the Company and Executive entered into that certain Employment
Agreement, dated May 27, 2007 (the “Original Employment Agreement”);

 

WHEREAS, the Company and Executive entered into that certain First Amendment to
Employment Agreement, dated as of October 16, 2007 (together with the Original
Employment Agreement, the “Employment Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement in
accordance with Section III(A) and XII, thereof, respectively, as provided in
this Amendment.

 

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendment of Employment Agreement.  The
parties acknowledge and agree that Section III, Subsection A and Section III,
Subsection C of the Employment Agreement are hereby deleted and replaced in
their entirety by the following:

 

III.                              Compensation.

 

A.                                    Base Salary.  During the Employment Term,
the Company shall pay the Executive a base salary at the annual rate of $321,000
(“Base Salary”), payable in regular installments in accordance with the
Company’s customary payment practices.  The Base Salary shall be subject to
annual review by the Board or the Compensation Committee (or similar committee)
of the Company whereupon the Base Salary may be increased (but not decreased) at
their sole discretion.

 

C.                                    Benefits.  During the Employment Term, the
Executive shall be entitled to participate in the Company’s employee benefit
plans, including life insurance, medical, health and accident, disability, and
vacation plans (but no less than five (5) weeks’ vacation per year) as in effect
from time to time (collectively, “Employee Benefits”), on the same basis as
those benefits are generally made available to other senior executives of the
Company.  For the avoidance of doubt, the Executive will not receive housing or
travel allowances nor will the Executive be able to participate in the BancTec
Limited Pension Scheme.

 

2.                                      Remainder of Employment Agreement
Unchanged.  The parties hereby acknowledge and agree that except as expressly
provided in Section 1 of this Amendment, the balance of the Employment Agreement
remains unchanged and is hereby ratified and confirmed in all respects.

 

--------------------------------------------------------------------------------


 

3.                                      Definitions.  All capitalized terms used
herein which are not otherwise herein defined shall have the meanings ascribed
to them in the Employment Agreement.

 

4.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Texas, as
applied to contracts made and performed within the State of Texas.

 

5.                                      Counterparts.  The parties hereto may
sign any number of copies or counterparts of this Amendment.  Each signed copy
or counterpart shall be an original, but each of them together shall represent
the same agreement.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written, to be effective and binding as of
such date.

 

EXECUTIVE

 

BANCTEC, INC.

 

 

 

/s/

 

By:

/s/

Mark D. Fairchild

 

 

J. Coley Clark

 

 

 

Chairman and CEO

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Third Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of June 1, 2009, by and between BancTec, Inc., a Delaware
corporation (the “Company”) and the undersigned executive officer of the Company
(the “Executive” or “you”).

 

RECITALS:

 

WHEREAS, the parties hereto entered into that certain (i) Employment Agreement,
dated May 27, 2007 (the “Original Employment Agreement”), and (ii) First
Amendment to Employment Agreement, dated October 16, 2007, and (iii) Second
Amendment to Employment Agreement, dated May 26, 2008 (together with the
Original Employment Agreement, the “Employment Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement in
accordance with Section XII thereof, as provided in this Amendment.

 

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      The parties acknowledge and agree that
the following is added as new Section III, Subsection G of the Employment
Agreement:

 

G.                                    Immediate Vesting of Equity Incentive
Awards Prior to Change of Control.  Notwithstanding anything to the contrary
contained in the Equity Plan (as defined below) or other similar equity plan, if
a Change of Control (as defined below) occurs, all equity awards granted to the
Executive during the Employment Term shall vest and (for option grants) become
immediately exercisable immediately prior to the occurrence of the Change of
Control, and (for option grants) shall be exercisable until the earlier to occur
of (i) the end of the award term as set forth in the applicable award
agreement(s) or (ii) ninety (90) days after the termination date of the
Executive’s employment, after which all such awards shall expire and be of no
further force or effect.  The vesting and exercisability provided for in the
previous sentence shall be subject to all provisions relating to post-employment
exercises set forth in the applicable equity plan and award agreement(s).

 

2.                                      The parties acknowledge and agree that
Section IV, Subsection C.2. of the Employment Agreement is hereby deleted and
replaced in its entirety by the following:

 

2.                                      a pro rata portion (based on the number
of days in the period beginning on the first day of the calendar year and ending
on the date of termination) of the bonus under the Bonus Plan the Executive
would have received if he remained an employee of the Company through the end of
the applicable calendar year, in a lump sum payment to be paid as soon as
practicable following review and acceptance of the prior years’ audit by the
Audit Committee of the Board or by June 30 of the year following the end of the
calendar year to which such bonuses relate, whichever occurs first (the “Pro
Rata Bonus”);

 

--------------------------------------------------------------------------------


 

3.                                      The parties acknowledge and agree that
the last paragraph of Section IV, Subsection C of the Employment Agreement is
hereby deleted and replaced in its entirety by the following:

 

For purposes of this Agreement, “Change of Control” shall have the same meaning
as set forth in the BancTec, Inc.  2007 Equity Incentive Plan (the “Equity
Plan”).  For the avoidance of doubt, if the Executive receives severance
benefits as set forth in this Section IV.C., such benefits shall be in lieu of
any severance benefits set forth in Section IV.B. herein.

 

4.                                      The parties hereby acknowledge and agree
that except as expressly provided above, the balance of the Employment Agreement
remains unchanged and is hereby ratified and confirmed in all respects.

 

5.                                      All capitalized terms used herein which
are not otherwise herein defined shall have the meanings ascribed to them in the
Employment Agreement.

 

6.                                      This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas, as applied to
contracts made and performed within the State of Texas.

 

7.                                      The parties hereto may sign any number
of copies or counterparts of this Amendment.  Each signed copy or counterpart
shall be an original, but each of them together shall represent the same
agreement.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written, to be effective and binding as of
such date.

 

EXECUTIVE

 

BANCTEC, INC.

 

 

 

/s/

 

By:

/s/

Mark D. Fairchild

 

 

J. Coley Clark

 

 

 

Chairman and Chief Executive Officer

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Fourth Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of March 9, 2011, by and between BancTec, Inc., a Delaware
corporation (the “Company”) and the undersigned executive officer of the Company
(the “Executive” or “you”).

 

RECITALS:

 

WHEREAS, the parties hereto entered into that certain (i) Employment Agreement,
dated May 27, 2007 (the “Original Employment Agreement”), as previously amended
(all amendments together with the Original Employment Agreement, the “Employment
Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement in
accordance with Section XII thereof, as provided in this Amendment;

 

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      The parties acknowledge and agree that
subsection IV.B.2. is hereby deleted and replaced in its entirety by the
following:

 

“2.                                One (1) year’s base salary as of the
termination date,(1) to be paid regularly over the course of such year in
accordance with the Company’s customary severance and payroll processes, and one
times (1x) the annual target bonus under the Bonus Plan in effect on the
termination date,(1) to be paid upon the earlier to occur of (i) the date other
executive bonuses are generally paid under such Bonus Plan for the relevant
bonus measurement period or (ii) April 1 of the calendar year following the year
of the termination date; and”

 

2.                                      The parties acknowledge and agree that
subsection IV.C.3. is hereby deleted and replaced in its entirety by the
following:

 

“3                                   One (1) year’s base salary as of the
termination date,(1) to be paid regularly over the course of such year in
accordance with the Company’s customary severance and payroll processes, and one
times (1x) the annual target bonus under the Bonus Plan in effect on the
termination date,(2) to be paid upon the earlier to occur of (i) the date other
executive bonuses are generally paid under such Bonus Plan for the relevant
bonus measurement

 

--------------------------------------------------------------------------------

(1)  Unless such base salary or target bonus has been unilaterally reduced
giving rise to a right of the Executive to resign for Good Reason, in which case
the severance amount for salary and bonus calculations shall be based on the
highest salary and the highest target bonus the Executive earned or was eligible
to attain at any time pursuant to this Agreement.

 

--------------------------------------------------------------------------------


 

period or (ii) April 1 of the calendar year following the year of the
termination date; and”

 

3.                                      The parties acknowledge and agree that
Section IV, Subsection C.2. of the Employment Agreement is hereby deleted and
replaced in its entirety by the following:

 

“2.                                a pro rata portion (based on the number of
days in the period beginning on the first day of the calendar year and ending on
the date of termination) of the Executive’s annual target bonus under the Bonus
Plan in effect as of the termination date,(2) in a lump sum payment to be paid
within fourteen (14) calendar days after the termination date (the “Pro Rata
Bonus”) in accordance with the Company’s customary payroll processes;”

 

4.                                      The parties hereby acknowledge and agree
that except as expressly provided above, the balance of the Employment Agreement
remains unchanged and is hereby ratified and confirmed in all respects.

 

5.                                      All capitalized terms used herein which
are not otherwise herein defined shall have the meanings ascribed to them in the
Employment Agreement.

 

6.                                      This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas, as applied to
contracts made and performed within the State of Texas.

 

7.                                      The parties hereto may sign any number
of copies or counterparts of this Amendment.  Each signed copy or counterpart
shall be an original, but each of them together shall represent the same
agreement.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------

(2)  Unless such base salary or target bonus has been unilaterally reduced
giving rise to a right of the Executive to resign for Good Reason, in which case
the severance amount for salary and bonus calculations shall be based on the
highest salary and the highest target bonus the Executive earned or was eligible
to attain at any time pursuant to this Agreement

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written, to be effective and binding as of
such date.

 

EXECUTIVE

 

BANCTEC, INC.

 

 

 

 

 

 

/s/

 

By:

/s/

Mark D. Fairchild

 

 

J. Coley Clark

 

 

 

Chairman and Chief Executive Officer

 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Fifth Amendment (the “Amendment”) is made and entered into as of
November 30, 2012, by and among BancTec, Inc., a Delaware corporation (the
“Company”) and Mark D. Fairchild (the “Executive” or “you”).

 

WHEREAS, the parties hereto entered into that certain Employment Agreement,
dated May 27, 2007, that certain First Amendment to Employment Agreement dated
October   , 2007, that certain Second Amendment to Employment Agreement dated
May 26, 2008, that certain Third Amendment to Employment Agreement dated June 1,
2009 and that certain Fourth Amendment to Employment Agreement dated March 9,
2011 (together, the “Employment Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the same meanings as in the Employment
Agreement;

 

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Section IV.B.3. of the Employment
Agreement is hereby deleted and replaced with the following:

 

“3.                                for a period of eighteen (18) months from the
date of termination (the “Benefit Continuation Period”):

 

(i)                                     Medical, dental and vision continuation
coverage under COBRA at the Company’s expense, subject to the Executive’s timely
election of such coverage; provided, that, an amount shall be includible in the
Executive’s income, on a monthly basis during the Benefit Continuation Period,
equal to the combined employer and employee portions of the monthly cost
allocated to similarly situated active employees for continued participation in
such COBRA benefits, and

 

(ii)                                  cash payments equal to the estimated
amount of Deemed Premiums (as reasonably determined by the Company in good
faith) that would be due under the Employee Benefits in which the Executive
participated immediately prior to the Executive’s termination of employment, had
the Executive continued to participate therein during the Benefit Continuation
Period, which amounts shall be calculated and paid quarterly in advance for the
immediately following quarter over the Benefit Continuation Period in accordance
with the Company’s standard payroll practices, with the first payment to be made
within sixty (60) days following the Executive’s termination of employment.

 

a.                                      For purposes of this Agreement “Deemed
Premiums” shall mean the combined employer and employee portions of the monthly
cost allocated to similarly situated active employees for continued
participation in the applicable Employee Benefit plan.

 

--------------------------------------------------------------------------------


 

b.                                      Solely for purposes of this
Section IV.B.3., “Employee Benefits” shall mean basic life, basic accidental
death & dismemberment, short and long term disability insurance and any similar
or replacement welfare benefit plans (to the extent not covered under COBRA)
sponsored or maintained by the Company.

 

(iii)                               Notwithstanding anything to the contrary
herein, the rights set forth in this Section IV.B.3. shall terminate upon the
Executive’s employment by a company offering welfare benefits, whether or not
the Executive elects to receive such benefits.

 

2.                                      Section IV.C.4. of the Employment
Agreement is hereby deleted and replaced with the following:

 

“4.                                for a period of eighteen (18) months from the
date of termination (the “Benefit Continuation Period”):

 

(i)                                     Medical, dental and vision continuation
coverage under COBRA at the Company’s expense, subject to the Executive’s timely
election of such coverage; provided, that, an amount shall be includible in the
Executive’s income, on a monthly basis during the Benefit Continuation Period,
equal to the combined employer and employee portions of the monthly cost
allocated to similarly situated active employees for continued participation in
such COBRA benefits, and

 

(ii)                                  cash payments equal to the estimated
amount of Deemed Premiums (as reasonably determined by the Company in good
faith) that would be due under the Employee Benefits in which the Executive
participated immediately prior to the Executive’s termination of employment, had
the Executive continued to participate therein during the Benefit Continuation
Period, which amounts shall be calculated and paid quarterly in advance for the
immediately following quarter over the Benefit Continuation Period in accordance
with the Company’s standard payroll practices, with the first payment to be made
within sixty (60) days following the Executive’s termination of employment.

 

a.                                      For purposes of this Agreement “Deemed
Premiums” shall mean the combined employer and employee portions of the monthly
cost allocated to similarly situated active employees for continued
participation in the applicable Employee Benefit plan.

 

b.                                      Solely for purposes of this
Section IV.C.4., “Employee Benefits” shall mean basic life, basic accidental
death & dismemberment, short and long term disability insurance and any similar
or replacement welfare benefit plans sponsored or maintained by the Company.

 

(iii)                               Notwithstanding anything to the contrary
herein, the rights set forth in this Section IV.C.4. shall terminate upon the
Executive’s employment by a company

 

2

--------------------------------------------------------------------------------


 

offering welfare benefits, whether or not the Executive elects to receive such
benefits.

 

3.                                      The last paragraph of Section IV.C. of
the Employment Agreement, commencing with the words “For purposes of this
Agreement...” is hereby deleted and replaced with the following:

 

“For purposes of this Agreement, “Change of Control” shall have the same meaning
as set forth in the BancTec, Inc.  2007 Equity Incentive Plan, as amended from
time to time, (the “Equity Plan”); provided, however, that with respect to any
amount that constitutes nonqualified deferred compensation subject to
Section 409A (defined below), no event shall be deemed to constitute a Change of
Control unless and until such event constitutes a “change in control event” as
defined under Treasury Regulation §1.409A-3(i)(5).  For the avoidance of doubt,
if the Executive receives severance benefits as set forth in this Section IV.C.,
such benefits shall be in lieu of any severance benefits set forth in
Section IV.B. herein.”

 

4.                                      Section V.A. is hereby amended by
deleting the reference to “Section V.B.” therein and replacing it with
“Section V.F.”

 

5.                                      Section VI is hereby amended by
inserting the following prior to the last sentence thereof:

 

“A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits considered nonqualified deferred compensation subject to Section 409A
upon or following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A.  For
purposes of any such provision of this Agreement relating to any such payments
or benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” With respect to any amounts or
benefits considered nonqualified deferred compensation subject Section 409A
(i) all expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by Executive, (ii) no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year, and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchanged for another benefit.”

 

6.                                      Section VII of the Employment Agreement
is hereby deleted in its entirety and replaced with the following:

 

“VII.  Release of Claims.  As a condition precedent to the receipt of any
severance payments and benefits pursuant to Section IV of this Agreement, the
Executive, or, in the case of Executive’s death or permanent disability that
prevents the

 

3

--------------------------------------------------------------------------------


 

Executive from performing Executive’s obligation under this Section VII,
Executive’s personal representative, and Executive’s beneficiary, if applicable,
will execute and deliver an effective general release of claims against the
Company and its subsidiaries and affiliates and their respective directors,
officers, employees, attorneys and agents in a form substantially similar to the
attached Exhibit A (the “Release”) and such Release shall have become
irrevocable within sixty (60) days following the Executive’s termination of
employment.  Any payments subject to the Release that otherwise would have been
paid or commenced prior to such Release becoming irrevocable shall be paid or
commence, as applicable, on the first regularly scheduled payroll date
thereafter; provided, that if the sixty (60) day period described above begins
in one taxable year and ends in a second taxable year, then any amounts subject
to the Release that would otherwise be paid or commence, as applicable, during
such sixty (60) day period shall be paid or commence, as applicable, in the
second taxable year.  For the avoidance of doubt, if the Release has not been
executed and delivered to the Company and become irrevocable within such sixty
(60) day period, then any and all severance payments and benefits subject to
such Release shall be forfeited.  Notwithstanding the foregoing, the Release
shall not affect any right that the Executive, or in the event of Executive’s
death, Executive’s personal representative or beneficiary, otherwise has to any
payment or benefit provided for in this Agreement or to any vested benefits the
Executive may have in any employee benefit plan of Company or any of its
subsidiaries or affiliates, or any right the Executive has under any other
agreement between the Executive and the Company or any of its subsidiaries or
affiliates that expressly states that the right survives the termination of the
Executive’s employment.

 

7.                                      Compliance with Section 409A.  The
Employment Agreement and the amendments thereto under this Amendment are
intended to comply with Section 409A, and, accordingly, to the maximum extent
permitted, shall be interpreted in a manner consistent with such intent and with
any further regulatory, administrative or other official guidance under
Section 409A that addresses the same subject matter.  Nothing contained in this
Amendment or the Employment Agreement shall constitute any representation or
warranty by the Company regarding compliance with Section 409A or the
regulations promulgated thereunder.  The Company has no obligation to take any
action to prevent the assessment of any additional income tax, interest or
penalties under Section 409A on any person and the Company, its subsidiaries and
affiliates shall not have any liability to the Executive with respect thereto. 
The employees or representatives of the Company, its subsidiaries and affiliates
shall not have any personal liability to the Executive with respect the
assessment of any additional income tax penalties or interest under or relating
to Section 409A.

 

8.                                      Entire Agreement.  The Employment
Agreement, together with this Amendment, constitutes the complete and exclusive
understanding of the parties with respect to the Executive’s service and
supersedes any other prior oral or written agreements, arrangements or
understandings between the Executive and the Company.

 

9.                                      Governing Law.  This Amendment shall be
subject to, and governed by, the laws of the State of Texas applicable to
contracts made and to be performed therein, without regard to conflict of laws
principles.

 

4

--------------------------------------------------------------------------------


 

10.                               Full Force.  Except as set forth in this
Amendment, the Employment Agreement remains in full force and effect.

 

11.                               Headings.  The headings of the paragraphs of
this Amendment are inserted for convenience only and shall not be deemed to
constitute part of this Amendment or to affect the construction thereof.

 

12.                               Counterparts.  This Amendment may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which taken together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

BANCTEC, INC.

 

 

 

 

By:

/s/

 

 

Name:

J. Coley Clark

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

EXECUTIVE

 

 

 

/s /

 

Mark D. Fairchild

 

[SIGNATURE PAGE — TO FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Release

 

[Attached]

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS

 

The following documents the Termination of Employment Agreement and Confidential
Settlement Agreement and Release of All Claims (“Agreement”) by and between
          (“Executive”), and BancTec, Inc. (“BancTec”) (together, the
“Contracting Parties”) regarding any and all past and present claims and their
future effects that have arisen or could arise out of the Executive’s employment
relationship with BancTec or his separation therefrom.  This Agreement is
binding upon and extends to the Parties hereto and their: individual officers;
directors; shareholders; stockholders; employees; parents; subsidiaries;
affiliates; corporations; companies; divisions; partners; representatives;
heirs; executors; assigns; administrators; successors; predecessors; d/b/a’s and
assumed names; and insurers — whether specifically mentioned hereafter or not. 
This Agreement will become effective upon the date specified in subsection 15.d.
below (the “Effective Date”).

 

RECITALS

 

WHEREAS, Executive and BancTec entered into that certain Employment Agreement
dated               , as amended (the “Employment Agreement”); and

 

WHEREAS, BancTec wishes to terminate the Executive’s employment along with the
Employment Agreement and the parties agree that such termination is without
cause as defined in the Employment Agreement and that the Employment Agreement
controls the Contracting Parties’ rights and obligations regarding the
termination;

 

WHEREAS, Executive and BancTec desire to settle fully and finally all
differences between them, including, but in no way limited to, those differences
raised or that could have been raised in connection with the Executive’s
employment with BancTec and the Employment Agreement, which settlement
constitutes the good faith settlement of any potential claims in any

 

--------------------------------------------------------------------------------


 

manner arising from or connected with Executive’s employment relationship with
BancTec and/or the termination of his employment.

 

2

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the sufficiency of which is hereby acknowledged, the Contracting
Parties do hereby agree as follows:

 

1.                                      Settlement Amount.

 

a.                                      BancTec and Executive mutually agree
that                  (the “Separation Date”) shall be the Executive’s last day
of employment with BancTec; as of the Separation Date the Executive shall be
considered to have [resigned for Good Reason](1) from all offices and positions
held by Executive in BancTec and its subsidiaries upon terms and conditions set
forth in this Agreement.

 

b.                                      Until and including the Separation Date,
Executive shall continue to serve BancTec in Executive’s current capacity and,
except as modified hereby, Executive and BancTec will remain subject to the
terms and conditions of Executive’s Employment Agreement until the Separation
Date.

 

c.                                       In connection with Executive’s
resignation for Good Reason, BancTec agrees to the following:

 

i.                                          BancTec will pay to Executive one
(1) year’s base salary (which the parties agree is $                ) and
Executive’s target bonus (which the parties agree is an additional
$                ) said payments to be paid in accordance with BancTec’s
customary payroll practice starting on the Effective Date, provided, however,
that if the 60 day period following the Separation Date begins in one taxable
year and ends in a second

 

--------------------------------------------------------------------------------

(1)  Alter as appropriate.

 

3

--------------------------------------------------------------------------------


 

taxable year, payment shall not commence until the second taxable year, and
further provided that Executive’s target bonus amount shall be paid in the year
following the year to which it relates on or about the earlier of (A) when
bonuses under the then-current 20   Bonus Plan are generally paid to the
executive staff, or (B) March 31, 20   ;

 

ii.                                       [BancTec will pay to Executive a
pro-rata bonus for the calendar year in which the Separation Date occurs,
calculated as the number of days in such year until and including the Separation
Date divided by 365, and multiplied by Executive’s target bonus, to be paid
within 14 calendar days following the Separation Date; provided, however, that
if this Agreement has not become irrevocable before the expiration of such 14
day period, then it will be paid on the first regularly scheduled payroll date
after it becomes irrevocable; and further provided that if the 60 day period
following the Separation Date begins in one taxable year and ends in a second
taxable year, payment shall be made on the first regularly scheduled payroll
date in the second taxable year after this Agreement has become
irrevocable;](2) and

 

iii.                                    For a period of eighteen (18) months
from the Separation Date (the “Benefit Continuation Period”), the Executive
shall be entitled to:

 

A.                                    medical, dental and vision continuation
coverage under COBRA at BancTec’s expense, subject to the Executive’s timely
election of such coverage; provided, that, an amount shall be includible in the

 

--------------------------------------------------------------------------------

(2)  If applicable due to a change in control.

 

4

--------------------------------------------------------------------------------


 

Executive’s income, on a monthly basis during the Benefit Continuation Period,
equal to the combined employer and employee portions of the monthly cost
allocated to similarly situated active employees for continued participation in
such COBRA benefits, and

 

B.                                    cash payments equal to the estimated
amount of Deemed Premiums (as reasonably determined by BancTec in good faith)
that would be due under the Employee Benefits in which the Executive
participated immediately prior to the Executive’s termination of employment, had
the Executive continued to participate therein during the Benefit Continuation
Period, which amounts shall be calculated and paid quarterly in advance for the
immediately following quarter over the Benefit Continuation Period in accordance
with BancTec’s standard payroll practices, with the first payment to be made
within sixty (60) days following the Separation Date; provided that if such
sixty (60) day period begins in one taxable year and ends in a second taxable
year, such payments shall commence in the second taxable year.  For purposes of
this Agreement, (i) “Deemed Premiums” shall mean the combined employer and
employee portions of the monthly cost allocated to similarly situated active
employees for continued participation in the applicable Employee Benefit plan
and (ii) “Employee Benefits” shall mean basic life, basic accidental death

 

5

--------------------------------------------------------------------------------


 

& dismemberment, short and long term disability insurance and any similar or
replacement welfare benefit plans (to the extent not covered under COBRA)
sponsored or maintained by BancTec.

 

C.                                    Notwithstanding anything to the contrary
herein, the rights set forth in this subsection 1.c.iii, shall terminate upon
the Executive’s employment by a company offering welfare benefits, whether or
not the Executive elects to receive such benefits.

 

iv.                                   Executive is also entitled to certain
accrued rights as follows:

 

A.                                    Any accrued but unpaid salary for any
period of time worked prior to (and including) the Separation Date and other
amounts to which the Executive otherwise is entitled hereunder prior to the date
of the Executive’s termination of employment;

 

B.                                    Any bonus compensation earned but not paid
that relates to any calendar year ended prior to the date of termination of
employment, in accordance with the terms of the Bonus Plan, which, if any, will
be paid on or about the same date as other payments under such prior year Bonus
Plan are made;

 

C.                                    Accrued and unused vacation pay,
equivalent to $          ;

 

D.                                    Reimbursement for any unreimbursed
business expenses properly incurred by the Executive in accordance with BancTec
policy prior to the date of the Executive’s termination;

 

v.                                      Vesting of equity incentive awards as
follows:

 

6

--------------------------------------------------------------------------------


 

A.                                    All equity incentive awards granted to
Executive under BancTec’s Second Amended and Restated 2007 Equity Incentive
Plan, Amended and Restated 2008 Equity Incentive Plan and 2009 Equity Incentive
Plan, whether vested or unvested as of the Separation Date, will immediately
vest on the Separation Date.

 

B.                                    Option awards (if any) will become
immediately exercisable and shall be exercisable until the earlier to occur of
(1) the end of the award term as set forth in the applicable award
agreement(s) or (2) ninety (90) days after the Separation Date, after which all
such option awards shall expire and be of no further force or effect.  However,
notwithstanding any other provision of this Agreement, the vesting and
exercisability provided for in this Subsection 1.c.v.B.) shall be subject to all
provisions relating to post-employment exercises set forth in the relevant
equity plan and related award agreements.

 

2.                                      GENERAL RELEASE AND COVENANT NOT TO SUE.

 

a.                                      Executive waives any claims he may have
for employment by BancTec and agrees not to seek such employment or reemployment
by BancTec in the future.

 

b.                                      In return for the consideration
referenced in this agreement, the Executive, on behalf of himself, his spouse,
attorneys, heirs, executors, administrators and assigns (together the “Executive
Parties”), hereby generally releases and forever discharges BancTec and its
respective predecessors, successors, assigns, parents, subsidiaries and
affiliates and its respective past and present shareholders,

 

7

--------------------------------------------------------------------------------


 

directors, officers, employees, agents, representatives, principals, insurers,
accountants, and attorneys (together the “Released Parties”) from any and all
claims, demands, liabilities, suits, damages, losses, expenses, attorneys’ fees,
obligations or causes of action, known or unknown of any kind and every nature
whatsoever, and whether or not accrued or matured, which any of them may have,
arising out of or relating to any transaction, dealing, relationship, conduct,
act or omission, or any other matters or things occurring or existing at any
time prior to and including the separation date (including, but not limited to,
any claim against the released parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud,
fraudulent inducement, defamation, slander, unjust enrichment, compensation,
equity interest, negligence, promissory estoppel, Title VII of the Civil Rights
Act of 1964, as amended, any other civil or human rights law, The Age
Discrimination in Employment Act of 1967, The Older Workers Benefit Protection
Act, Americans with Disabilities Act, Employee Retirement Income Security Act of
1974, as amended, The Equal Pay Act, as amended, The Worker Adjustment and
Retraining Notification Act, The Family and Medical Leave Act, as amended, The
Fair Labor Standards Act, as amended, The Sarbanes-Oxley Act, or any other
federal, state or local law relating to employment or discrimination in
employment, including the Texas Commission on Human Rights Act) in all cases
arising out of or relating to the Executive’s employment by BancTec or
investment in BancTec or his services as an officer or employee of BancTec or
its subsidiaries, or otherwise relating to the termination of such employment or
services; provided, however, that such general

 

8

--------------------------------------------------------------------------------


 

release will not limit or release (i) any of the released parties from any of
their respective obligations under this agreement, (ii) any of the released
parties’ respective obligations to indemnify the Executive from BancTec in
respect of his services as an employee, officer or director of BancTec or any of
its subsidiaries as provided by law or the certificates of incorporation or
by-laws (or like constitutive documents) of BancTec or any subsidiary thereof,
(iii) any of the released parties’ respective obligations under any stock option
and restricted stock grant agreements that may be in effect with respect to
stock option, restricted stock or similar awards that have been granted to
Executive prior to the separation date, (iv) claims or rights the Executive
might have under the Age Discrimination in Employment Act of 1967 (and any
amendments thereto) that arise after the date the Executive signs the release or
(v) claims arising solely after the separation date.

 

c.                                       Executive represents that Executive
knows of no claim that Executive has that has not been released by this
SECTION 2.

 

3.                                      Survival of Employment Agreement
Provisions.  The provisions of Sections III(D), V, VI, VIII, IX and X of the
Employment Agreement are incorporated herein by reference, shall survive after
the Effective Date and expiration of the Employment Agreement and shall continue
in full force and effect as though expressly set forth in this Agreement. 
Executive and BancTec each hereby ratify Sections III(D), V, VI, VIII, IX and X
of the Employment Agreement.  Notwithstanding the foregoing, if BancTec
involuntarily terminates an officer or employee, then the Executive shall not be
prohibited from soliciting such terminated officer or employee under Section IX
of the Employment

 

9

--------------------------------------------------------------------------------


 

Agreement.  Executive further acknowledges and agrees that (a) Executive has
received Protected Information (defined in the Employment Agreement); (b) that
BancTec is relying on Executive’s continuing agreement to comply with Sections
VIII, IX and X of the Employment Agreement in entering into this Agreement; and
(c) Executive is receiving consideration for his agreement to continue to comply
with Sections VIII, IX and X of the Employment Agreement.  In addition,
Executive and BancTec agree to keep completely confidential the amount and terms
of this Agreement and the circumstances giving rise to this Agreement, and will
not disclose, directly or indirectly, any such information to any person or
entity (unless the terms hereof have been made public by BancTec) with the
exception that the Contracting Parties may disclose information regarding this
Agreement to their attorneys, spouses, and to a professional tax advisor or tax
return preparer for the limited purpose of obtaining advice regarding or
preparing such tax return or returns as may be necessary and BancTec may advise
its corporate officers and HR management personnel.  In the event that the
Contracting Parties make such limited disclosure to such persons as authorized
by this Agreement, the Contracting Party making such disclosure shall
affirmatively instruct such persons to abide strictly by the conditions of
confidentiality imposed hereunder.

 

4.                                      Reimbursement of Legal Expenses. 
BancTec shall reimburse Executive for up to $5,000 of Executive’s costs, expert
fees, attorneys’ fees, expenses, and other fees incurred in connection with this
Agreement.  Otherwise, the Contracting Parties shall each bear their own costs,
expert fees, attorneys’ fees, expenses, and other fees incurred in connection
with this Agreement, Executive acknowledges that BancTec’s payment of

 

10

--------------------------------------------------------------------------------

 

the legal expenses provided for in this Section 4 is consideration that
Executive is not already entitled to and is partial consideration for his
signing the Agreement.

 

5.                                      Tax Consequences of Settlement Payment
and Survival of Section III(D).  Subject to Section V of the Employment
Agreement, which provision shall control in the event of conflict, Executive
acknowledges that he is and shall be solely responsible for all federal, state
and local taxes that he may owe by virtue of receipt of any portion of the
monetary payment provided under this Agreement.  Subject to the provisions of
Section V of the Employment Agreement, Executive agrees to indemnify and hold
BancTec harmless from any and all liability, including, without limitations, all
penalties, interest and other costs that may be imposed by the Internal Revenue
Service or other governmental agencies regarding any of his tax obligations that
may arise from the monetary consideration made to BancTec under this Agreement. 
The provisions of Section III(D) of the Employment Agreement are incorporated
herein by reference, shall survive after the Effective Date and shall continue
in full force and effect as though expressly set forth in this Agreement.

 

6.                                      Return of Property.  Except
documentation related to this and Executive’s other individual agreements with
BancTec, Executive’s mobile phone and Executive’s laptop computer, on, before,
or promptly after the Separation Date, Executive will turn over to BancTec all
papers, files, notes, memoranda, keys, access cards, customer lists, records,
reports, pagers, other tangible and intangible property, computer programs,
computer files, data and all other documents and materials, and all copies
thereof whether prepared by Executive or others, which contain BancTec
information or relate or belong to BancTec of which Executive obtained
possession during the course of his employment

 

11

--------------------------------------------------------------------------------


 

with BancTec, other than this Agreement, other documentation reflecting
Executive’s employment arrangement with BancTec and documentation pertaining to
the Executive’s executive benefits.  By executing and delivering this Agreement,
Executive represents and warrants to BancTec that Executive will not retain in
his possession copies or notes or other extracts, whether in paper or electronic
form, of or from any information pertaining or belonging to BancTec or any
business or property of BancTec, other than as specified above.  This
representation and warranty survives the execution of the Agreement
indefinitely.

 

7.                                      Non-disparagement.  The Executive and
BancTec shall not, directly or indirectly, make or cause to be made any
disparaging, denigrating, derogatory or other negative, misleading or false
statement orally or in writing to any person or entity, including, without
limitation, members of the investment community, press, suppliers, customers,
competitors, employees, agents, lenders and advisors to BancTec or its
subsidiaries or affiliates, about the other or any Released Party or the
business strategy or plans, policies, practices or operations of BancTec or its
subsidiaries or affiliates.

 

8.                                      Governing Law.  This Agreement is made
and delivered in the State of Texas, and shall in all respects be interpreted,
enforced, and governed under the laws of said state.

 

9.                                      Medicare.  [USE FOR ALL BUT COLEY]
Executive declares and expressly warrants that he/she is not Medicare eligible,
that he is not a Medicare beneficiary, and that he is not within thirty (30)
months of becoming Medicare eligible; that he/she is not 65 years of age or
older; that he/she is not suffering from end stage renal failure or amyotrophic
lateral sclerosis; that he/she has not received Social Security benefits for
twenty-four (24) months or longer; and/or that he/she has not applied for Social
Security benefits, and/or

 

12

--------------------------------------------------------------------------------


 

has not been denied Social Security disability benefits and is appealing the
denial.

 

No Medical Claims.  [COLEY ONLY] Executive affirms, covenants, and warrants
he/she has made no claim for illness or injury against, nor is he/she aware of
any facts supporting any claim against, the released parties under which the
released parties could be liable for medical expenses incurred by the Executive
before or after the execution of this agreement.

 

10.                               Arbitration and Venue Provisions.

 

a.                                      To the extent permitted by law, all
claims or disputes arising out of or relating to the construction, meaning or
effect of any provision of the Agreement, the Executive’s employment
relationship with BancTec, or the termination or cessation of such employment
relationship (collectively, “Disputes”), shall be resolved by binding and
confidential arbitration in accordance with the procedures set forth in this
Section 9, including, but not limited to, any claims:

 

i.                                          that Executive may have against or
with BancTec, the Released Parties or any of their parent companies,
subsidiaries, affiliates, predecessors, successors, and all of their present or
former officers, trust managers, directors, managers, representatives,
employees, agents, attorneys, employee benefit programs, and the trustees,
administrators, fiduciaries and insurers of such programs, as well as all
representatives of any of the foregoing entities; or

 

ii.                                       that BancTec may have against or with
Executive.

 

b.                                      All arbitrations shall be administered
by a single arbitrator (the “Arbitrator”) admitted to practice law in Texas for
ten years or more chosen in accordance with

 

13

--------------------------------------------------------------------------------


 

the American Arbitration Association Rules, or any successor thereto.  Any such
arbitration proceeding shall take place in Dallas County, Texas.  The
arbitration proceeding and all related documents will be confidential, unless
disclosure is required by law.  The Arbitrator will have the authority to award
the same remedies, damages, and costs that a court could award, including but
not limited to the right to award injunctive relief in accordance with the other
provisions of this Agreement.  Further, the Contracting Parties specifically
agree that, in the interest of minimizing expenses and promoting early
resolution of claims, the filing of dispositive motions shall be permitted and
that prompt resolution of such motions by the Arbitrator shall be encouraged. 
The Arbitrator shall issue a written reasoned award explaining the decision
within 180 days after initiation of the arbitration pursuant to this Section 9,
the reasons for the decision, and any damages awarded.  The Arbitrator’s
decision will be final and binding.  The judgment on the award rendered by the
Arbitrator may be entered in any court having jurisdiction thereof.  This
provision can be enforced under the Federal Arbitration Act.  The Arbitrator
shall determine the prevailing Party in the arbitration.  Each Contracting Party
shall be required to bear their own costs and attorneys’ fees and expenses
incurred in arbitration, but BancTec shall pay the American Arbitration
Association fees and the Arbitrator’s fees in any arbitration.

 

c.                                       As the sole exception to the exclusive
and binding nature of the arbitration commitment set forth above, the
Contracting Parties agree that BancTec may resort to Texas state courts having
equity jurisdiction in and for Dallas County, Texas and the United States
District Court for the Northern District of Texas,

 

14

--------------------------------------------------------------------------------


 

Dallas Division in order to request temporary, preliminary, and permanent
injunctive, specific performance, or other equitable relief, including, without
limitation, specific performance, to enforce the terms of Sections 3 and 7 of
this Agreement, without the necessity of proving inadequacy of legal remedies or
irreparable harm or posting bond or giving notice to the maximum extent
permitted by law.  However, nothing in this Section 9.c. should be construed to
constitute a waiver of any Parties’ rights and obligations to arbitrate
regarding all matters other than those specifically addressed in this
Section 9.c. or to seek injunctive relief, specific performance, or any other
equitable relief from the Arbitrator.

 

d.                                      Should a court of competent jurisdiction
determine that the scope of the arbitration and related provisions of this
Agreement are too broad to be enforced as written, the Contracting Parties
intend that the court reform the provision in question to such narrower scope as
it determines to be reasonable and enforceable.

 

11.                               Severability of Provisions.  The Contracting
Parties agree that, should any part, term or provision of this Agreement be
declared or determined by any agency or court of competent jurisdiction to be
illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected thereby, and said illegal or invalid part, term or
provision shall be deemed not to be a part of this Agreement.

 

12.                               Recommendation.  J. Coley Clark shall be
allowed to respond to reference inquiries about Executive.

 

15

--------------------------------------------------------------------------------


 

13.                               Entire Agreement.  This Agreement contains the
entire agreement and understanding between Executive and BancTec with respect to
any and all disputes or claims that Executive has, or could have had, against
BancTec as of the date this Agreement is executed, and supersedes all other
agreements between Executive and BancTec with regard to such disputes or
claims.  For the avoidance of doubt, the Executive shall continue to be bound by
Sections III(D), V, VI, VIII, IX and X of the Employment Agreement as they are
incorporated herein by reference.  This Agreement shall not be changed unless in
writing and signed by Executive and BancTec.

 

14.                               Full Knowledge and Volition.  Executive
acknowledges that no representation, promise or inducement has been made other
than as set forth in this Agreement, and that Executive enters into this
Agreement without reliance upon any other representation, promise or inducement
not set forth herein.  Executive also acknowledges that: (a) he has been advised
to consult an attorney prior to signing this Agreement; (b) he has read
carefully and had received appropriate time to consider this Agreement and to
consult with his attorney concerning its contents and effect; (c) he understands
the Agreement and acknowledges that he knowingly and voluntarily waived the
rights identified herein; and (e) he has determined that entering into this
Agreement is in his best interests.

 

15.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which shall constitute one and the same instrument.

 

16.                               Additional Acknowledgments and Right to
Revoke.

 

a.                                      Executive hereby represents and warrants
that he has not heretofore assigned or transferred or purported to assign or
transfer to anyone any claim, demand, action

 

16

--------------------------------------------------------------------------------


 

or cause of action based upon or arising out of or pertaining to or concerning
to connected with any of the matters or things released herein.

 

b.                                      Executive acknowledges that (a) he has
read and understands each of the provisions of this agreement; (b) he is hereby
advised to consult with an attorney prior to executing this Agreement; (c) he
has twenty-one days from his receipt of this Agreement to review it and to
consider his decision to sign it, although, he may execute and return it to the
undersigned prior to that time if he desires; (d) he is entering into this
Agreement of his own free will; and (e) this Agreement is not intended to be a
waiver of claims arising after the Effective Date of this Agreement.

 

c.                                       Executive must sign and return this
Agreement to the undersigned by the close of business on the twenty-first day
following his receipt of this Agreement.  With the written consent of the
undersigned, such period may be extended.

 

d.                                      Executive acknowledges that Executive
may for a period of seven days following the execution of this Agreement, revoke
acceptance thereof.  This revocation must be in writing and delivered to J. 
Coley Clark before the close of business on the seventh day.  This Agreement
shall not become effective until the day following such seven-day revocation
period (the “Effective Date”) provided that Executive has not revoked it during
the seven-day revocation period.

 

*** Remainder of page intentionally left blank ***

 

17

--------------------------------------------------------------------------------


 

WHEREFORE, Executive and BancTec have caused this Confidential Settlement
Agreement and Release of All Claims to be executed on the dates indicated below:

 

 

Executive

 

 

 

 

 

Signature

 

 

 

Date:

 

 

 

 

and

 

 

 

BancTec, Inc.

 

 

 

By:

 

 

 

J. Coley Clark

 

 

 

Title:

Chairman & Chief Executive Officer

 

 

 

Date:

 

 

18

--------------------------------------------------------------------------------
